                                                         IT IS ORDERED

                                                         Date Entered on Docket: August 20, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

  In re: Thomas Francis Young, xxx-xx-8905, and
         Consuelo Angelina Young, xxx-xx-5230

         Debtors.                                                                 No. 20-11844-ts7

             STIPULATED ORDER GOVERNING PRODUCTION OF DOCUMENTS
                 FOR CHAPTER 7 TRUSTEE AND UNITED STATES TRUSTEE

         THIS MATTER comes before the Court on stipulation of the Debtors, the United States

  Trustee, and the Chapter 7 Trustee in relation to certain document-production requirements of the

  Debtors as described below. The Court, being sufficiently advised in the premises, finds as

  follows:

     1. On April 8, 2021, the Subchapter V trustee in Debtors’ case, then proceeding under

  chapter 11, filed a motion for turnover and accounting (the “Motion for Turnover and

  Accounting”). Doc. 185.

     2. On April 22, 2021, the United States Trustee filed its Motion for Rule 2004 Examination

  (the “UST Motion for 2004 Exam”), in which it requested that the Court order the Debtors to

  both submit to oral examination and produce certain documents. Doc. 200.



                                                 1
  Case 20-11844-t7       Doc 302     Filed 08/20/21     Entered 08/20/21 14:09:58 Page 1 of 4
   3. Debtors filed a limited objection to the UST Motion for Rule 2004 Exam on May 13,

2021. Doc. 220.

   4. Debtors’ case was converted to chapter 7 on June 4, 2021, Doc. 234, and the chapter 7

trustee subsequently adopted the Motion for Turnover and Accounting.

   5. At a preliminary hearing on the Motion for Turnover and Accounting held on July 12,

2021, the Debtors agreed to produce an accounting.

   6. Following the preliminary hearing on the Motion for Turnover and Accounting, Debtors

requested until August 6, 2021 to create the requested accounting and produce documents

requested by the chapter 7 trustee.

   7. Debtors also agreed to a stipulated order “on” the UST Motion for Rule 2004 Exam (the

“Stipulated Order”), Doc. 274, which was entered July 16, 2021. While the Stipulated Order

directed the Debtors to produce certain documents to the United States Trustee (“UST”) by July

21, 2021, id. at p. 2, the UST subsequently agreed to extend this production deadline to July 28,

2021. Debtors requested a further extension of this deadline, and the UST asked that documents

be produced by August 3, 2021.

   8. On the night of August 2-3, 2021, the Joint Debtor broke her leg in multiple places. Since

that time, she has been either hospitalized or medicated with prescription painkillers, or both.

The Joint Debtor underwent surgery scheduled for August 13, 2021, and as of the submission of

this order, is waiting for medical professionals to determine whether an additional surgery is

needed.

   9. On August 11, 2021, the Court entered the Order Resulting from Preliminary Hearing on

Trustee’s Motion for Turnover and Accounting (the “Turnover and Accounting Order”). Doc.

301.




                                              2
Case 20-11844-t7       Doc 302        Filed 08/20/21   Entered 08/20/21 14:09:58 Page 2 of 4
   10. Based on the foregoing events, it is appropriate to adjust certain deadlines in the

Stipulated Order and the Turnover and Accounting Order as set forth herein.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:

   A. The deadlines given in paragraphs 2, 3, 4, 5, 6, 7, 8, and 9 of the Turnover and

Accounting Order, Doc. 301, are hereby changed from August 6, 2021 to September 15, 2021.

   B. On or before September 15, 2021, Debtors shall produce to the Trustee copies of the titles

for both scheduled vehicles, as well as copies of any documents which support the scheduled

secured claim of the Small Business Administration, to the extent such documents are in the

Debtors’ and Debtors’ agents’ possession, custody, care or control.

   C. On or before September 30, 2021, Debtors shall file a completed chapter 7 means test

calculation on the official form.

   D. On or before September 15, 2021, Debtors shall produce to the UST those documents

identified in the UST Motion for 2004 Exam, and this deadline shall supersede that given in the

Stipulated Order.

   E. The parties will consult to schedule Connie Young’s oral examination on or before

October 5, 2021.

   F. This Order is without prejudice to Debtors’ ability to seek a further enlargement of the

deadlines set forth herein, although this reservation shall not imply that such a request shall be

granted.

                                     ###END OF ORDER###




                                            3
Case 20-11844-t7        Doc 302     Filed 08/20/21      Entered 08/20/21 14:09:58 Page 3 of 4
Submitted by:

NEPHI D. HARDMAN ATTORNEY AT LAW, LLC

Electronically submitted on 8/16/2021
Nephi D. Hardman, Esq.
9400 Holly Ave NE, Bldg 4
Albuquerque, NM 87122
Ph: (505) 944-2494
F: (505) 392-5177
nephi@turnaroundbk.com
Counsel for Debtors

Approved by:

ASKEW & WHITE, LLC

By:Approved via email dated 8/16/2021
     Daniel A. White
     1122 Central Ave. SW, Ste. 1
     Albuquerque, NM 87102
     (505) 433.3097 (phone)
     (505) 717.1494 (fax)
     dwhite@askewwhite.com
Attorneys for Chapter 7 Trustee

Approved by:

ILENE J. LASHINSKI
United States Trustee
Approved via email dated 8/16/2021
Mary L. Johnson, Esq.
Jaime A. Peña, Esq.
Trial Attorney
Office of U. S. Trustee
P. O. Box 608
Albuquerque, NM 87103
(505) 248-6544
mary.l.johnson@usdoj.gov
jaime.a.pena@usdoj.gov




                                          4
Case 20-11844-t7      Doc 302     Filed 08/20/21   Entered 08/20/21 14:09:58 Page 4 of 4
